IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44462

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 477
                                                 )
       Plaintiff-Respondent,                     )   Filed: May 31, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
JUSTINE JULIANNE HICKERSON,                      )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Scott L. Wayman, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Justine Julianne Hickerson pled guilty to felony operating a motor vehicle while under
the influence of alcohol, Idaho Code § 18-8004. The district court imposed a unified sentence of
three years, with a minimum period of confinement of one and one-half years, suspended the
sentence and placed Hickerson on probation. Subsequently, Hickerson violated the terms of her
probation, and the district court revoked probation and ordered execution of the underlying
sentence. The district court retained jurisdiction, and Hickerson was sent to participate in the
rider program. After Hickerson completed her rider, the district court relinquished jurisdiction.
Hickerson appeals, claiming that the district court erred by refusing to grant probation.


                                                 1
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.           We hold that
Hickerson has failed to show that the district court abused its discretion in relinquishing
jurisdiction.
        The order of the district court relinquishing jurisdiction is affirmed.




                                                  2